Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-3 and 5-11 are pending, claims 7-11 are withdrawn, claim 4 is cancelled, and claims 1-3, 5, and 6 are amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato (U.S. 2018/0030943) in view of Fujii (U.S. 2017/0122274).
With respect to claim 1, Kato discloses a fuel injection device comprising (title): 
a valve body (41) configured to open and close a fuel flow path (path between 20 and 41); 
a movable iron core (#47) in which a fuel passage hole (holes within 47) for communicating an upstream side and a downstream side is formed (upstream at where 18 is to downstream towards where 40 is indicating), and that is configured to operate the valve body toward the upstream side (as I moves opposite the spring force, paragraph 0047); 
a biasing spring (26) whose upper end portion contacts the movable iron core (as seen in figure 1), and that biases the movable iron core in a valve opening direction (i.e. upwards, paragraph 0051); and 

Fujii discloses, figure 2 and 3, a spring whose upper portion (see at 102a) and its lower portion (see 101a) have two noted constant diameters, and the lower portion is larger then the upper portion. This allows for decreased tilting of the spring, allows the valve to smoothly open and closes even when the differential pressure is minute (paragraph 0061 and 0089).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the spring of Fujii acting on the valve into that of Kato to prevent unwanted tilting and allow for smooth open/closing with minute pressure differential (allowing thus for minute pressure changes to move the valve and thus faster response to the opening/closing of the valve). The combination can utilize either 102a as the upper portion or the upper portion of 103 (being two revolutions of 103) as the upper portion. 
With respect to claim 2, Kato as modified discloses a central axis of the biasing spring (central axis of the spring 26, modified by the Fujii but still centered the same) and a central axis of the valve body are on the same axis line (as seen in figure 1), the shortest radial distance between the upper end 

With respect to claim 3, Kato as modified discloses the regulator is an outer peripheral portion of the valve body (outer portion of valve 41); and when the upper end portion of the biasing spring is located radially inward with respect to the fuel passage hole (as seen in figure 1), the shortest radial distance between an outer peripheral portion of the upper end portion of the biasing spring and an innermost peripheral portion of the fuel passage hole is larger than the radial travel distance of the upper end portion of the biasing spring (as seen in figure 1), the radial travel distance being between an inner peripheral portion of the upper end portion and the outer peripheral portion of the valve body (seen in figure 1).
With respect to claim 5, Kato as modified discloses an outer diameter of the biasing spring is reduced from the other lower end portion of the biasing spring opposite to the upper end portion toward the upper end portion (as shown in the rejection of claim 1 by Fujii).
With respect to claim 6, Kato as modified discloses the biasing spring, an axial length of the upper end portion is larger than an axial length of the upper end portion (as noted in the rejection of claim 1, the upper portion can be the upper half of 103 and is thus longer along its length then the bottom single revolution of 101a, note the claim reads upper portion not the upper most portion).
Response to Arguments/Amendments
	The Amendment filed (12/14/2021) has been entered. Currently claims 1-3 and 5-11 are pending, claims 7-11 are withdrawn, claim 4 is cancelled, and claims 1-3, 5, and 6 are amended. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (11/08/2021). 	
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752